Exhibit 21.1 List of Subsidiaries Subsidiary Jurisdiction of incorporation or organization Butler Animal Health Supply, LLC (d.b.a. Butler Schein Animal Health Supply) Delaware Butler Animal Health Holding Company, LLC1 Delaware W.A. Butler Company2 Delaware Camlog Holding AG3 Switzerland Henry Schein Canada, Inc.4 Ontario, Canada Henry Schein Holding GmbH.5 Germany Henry Schein Europe, Inc.6 Delaware Henry Schein Practice Solutions Inc. Utah 1Butler Animal Health Holding Company, LLC is the parent, holding company of Butler Animal Health Supply, LLC. 2W.A. Butler Company owns a majority interest in Butler Animal Health Holding Company, LLC. 3Camlog Holding AG is the parent company of five consolidated majority-owned subsidiaries which operate in the dental implant industry outside the United States (Camlog Biotechnologies AG, Camlog Consulting GmbH, Camlog Holding GmbH, Camlog Schweiz AG, Camlog Vertriebs GmbH and Altatec GmbH). 4Henry Schein Canada, Inc. owns a majority interest in Camlog Holding AG. 5Henry Schein Holding GmbH is the parent, holding company of 26 consolidated wholly-owned subsidiaries, all of which operate in the dental distribution field outside the United States. 6Henry Schein Europe, Inc. is the parent, holding company of Henry Schein Holding GmbH.
